On Petition for Reinstatement.
This cause came on for further consideration upon the filing of a petition for reinstatement by respondent, Robert G. Joseph. In accordance with Gov.Bar R. V(10)(F), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The Board of Commissioners on Grievances and Discipline filed its Final Report in this court on July 8, 1992, recommending that Robert G. Joseph be reinstated to the practice of law in the state of Ohio without examination. No objections to said Final Report were filed.
The court coming now to consider its order of May 29, 1991, suspending respondent, Robert G. Joseph, from the practice of law for an indefinite period of time pursuant to Gov.Bar R. V(7)(b) (now [6][B][2]), and permitting him to petition for reinstatement two years after his prior indefinite suspension that was effective May 29, 1989, finds that respondent has complied with that order and with the provisions of Gov.Bar R. V(10)(B) through (10)(E). On consideration thereof, and the Final Report of the Board of Commissioners on Grievances and Discipline,
IT IS ORDERED by the court that the petition for reinstatement of Robert G. Joseph, Attorney Registration No. 0024918, be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $324.87, and that this amount be taken from the deposit previously filed by the respondent in this cause.
IT IS FURTHER ORDERED that respondent immediately comply with the registration requirements of Gov.Bar R. VI.
For earlier case, see (1991), 60 Ohio St.3d 57, 572 N.E.2d 681.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.